Exhibit 10.1 Execution Version TENNANT COMPANY PRIVATE SHELF AGREEMENT PRIVATE SHELF FACILITY Dated as of July 29, 2009 1. AUTHORIZATION OF ISSUE OF SHELF NOTES 1 1B. Authorization of Issue of Shelf Notes 1 1C. RBC Fee 2 2. PURCHASE AND SALE OF SHELF NOTES 2 2A. Purchase and Sale of Shelf Notes 2 2B(1). Facility 2 2B(2). Issuance Period 2 2B(3). Request for Purchase 2 2B(4). Rate Quotes 3 2B(5). Acceptance 3 2B(6). Market Disruption 4 2B(7). Facility Closings 4 2B(8). Fees 5 2B(8)(i). Structuring Fee 5 2B(8)(ii). Issuance Fee 5 2B(8)(iii). Delayed Delivery Fee 5 2B(8)(iv). Cancellation Fee 5 3. CONDITIONS OF CLOSING 6 3A. Certain Documents 6 3B. Opinion of Prudential’s Special Counsel 8 3C. Opinion of Transaction Parties’ Counsel 8 3D. Representations and Warranties; No Default; Satisfaction of Conditions 8 3E. Purchase Permitted By Applicable Laws; Approvals 9 3F. Payment of Fees 9 3G. Fees and Expenses 9 3H. Certificates of Insurance 9 3I. Material Adverse Change 9 3K. Proceedings 9 4. PREPAYMENTS 9 4A. Required Prepayments 10 4A(2). Required Scheduled Prepayments of Shelf Notes 10 4A(3). Required Prepayment Pursuant to Intercreditor Agreement 10 4B. Optional Prepayment With Yield-Maintenance Amount 10 4C. Notice of Optional Prepayment 10 4D. Application of Prepayments 10 4E. Offer to Prepay Shelf Notes in the Event of a Change of Control 11 4E(1). Notice of Change of Control 11 4E(2). Notice of Acceptance of Offer under Paragraph 4E(1) 11 4E(3). Offer to Prepay Shelf Notes 11 4E(4). Rejection; Acceptance 11 4E(5). Prepayment 11 4E(6). Officer’s Certificate 11 4F. No Acquisition of Shelf Notes 11 -ii- 5. AFFIRMATIVE COVENANTS 12 5A. Financial Statements 12 5B. Notice of Material Events 13 5C. Existence, Conduct of Business 14 5D. Payment of Obligations 14 5E. Maintenance of Properties; Insurance 14 5F. Books and Records; Inspection Rights 15 5G. Compliance with Laws 15 5H. Subsidiary Guaranty 15 5I. Pledge Agreements 16 5J. Information Required by Rule 144A 17 5K. Covenant to Secure Shelf Notes Equally 17 5L. Agreement Assuming Liability on Shelf Notes 17 6. NEGATIVE COVENANTS 17 6A. Financial Covenants 17 6A(1) Maximum Leverage Ratio 17 6A(2) Minimum Interest Coverage Ratio 18 6B. Indebtedness 18 6C. Liens 19 6D. Fundamental Changes and Asset Sales 20 6E. Investments, Loans, Advances, Guarantees and Acquisitions 21 6F. Swap Agreements 21 6G. Restricted Payments 22 6H. Transactions with Affiliates 22 6I. Restrictive Agreements 22 6J. Sale and Leasebacks 23 6K. Terrorism Sanctions Regulations 23 6L. Most Favored Lender 23 7. EVENTS OF DEFAULT 24 7A. Acceleration 24 7B. Rescission of Acceleration 27 7C. Notice of Acceleration or Rescission 27 7D. Other Remedies 27 8. REPRESENTATIONS, COVENANTS AND WARRANTIES 28 8A(1). Organization; Subsidiary Preferred Equity 28 8A(2). Power and Authority 28 8A(3). Execution and Delivery of Transaction Documents 28 8B. Financial Statements 28 8C. Actions Pending 29 8D. Outstanding Indebtedness 29 8E. Title to Properties 29 8F. Taxes 29 8G. Conflicting Agreements and Other Matters 30 8H. Offering of Shelf Notes 30 -iii- 8I. Use of Proceeds 30 8J. ERISA 31 8K. Governmental Consent 31 8L. Compliance with Environmental and Other Laws 31 8M. Regulatory Status 32 8N. Permits and Other Operating Rights 32 8O. Rule 144A 32 8P. Absence of Financing Statements, Etc 32 8Q. Establishment of Security Interest 32 8R. Foreign Assets Control Regulations, Etc 33 8S. Disclosure 33 8T. Hostile Acquisitions 33 9. REPRESENTATIONS OF EACH PURCHASER 34 9A. Nature of Purchase 34 9B. Source of Funds 34 DEFINITIONS; ACCOUNTING MATTERS 35 10A. Yield Maintenance Terms 35 10B. Other Terms 37 10C. Accounting and Legal Principles, Terms and Determinations 54 MISCELLANEOUS 55 11A. Shelf Note Payments 55 11B. Expenses 55 11C. Consent to Amendments 56 11D. Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf Notes 57 11E. Persons Deemed Owners; Participations 58 11F. Survival of Representations and Warranties; Entire Agreement 58 11G. Successors and Assigns 58 11H. Independence of Covenants 59 11I. Notices 59 11J. Payments Due on Non-Business Days 59 11K. Satisfaction Requirement 59 11L. GOVERNING LAW 60 11M. SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 60 11N. Severability 61 11O. Descriptive Headings; Advice of Counsel; Interpretation; Time of the Essence 61 11P. Counterparts; Facsimile or Electronic Signatures 61 11Q. Severalty of Obligations 61 11R. Independent Investigation 61 11R. Confidential Information 62 11S. Transaction References 62 11T. Directly or Indirectly 63 11U. Binding Agreement 63 -iv- EXHIBITS AND SCHEDULES INFORMATION SCHEDULE EXHIBIT A FORM OF SHELF NOTE EXHIBIT B FORM OF DISBURSEMENT DIRECTION LETTER EXHIBIT C FORM OF REQUEST FOR PURCHASE EXHIBIT D FORM OF CONFIRMATION OF ACCEPTANCE EXHIBIT E-1 FORM OF OPINION OF SPECIAL TRANSACTION PARTY COUNSEL (SHELF NOTES) EXHIBIT E-2 FORM OF OPINION OF TRANSACTION PARTY IN-HOUSE COUNSEL (SHELF NOTES) SCHEDULE 6B EXISTING INDEBTEDNESS SCHEDULE 6C LIENS SCHEDULE 6E INVESTMENTS SCHEDULE 6I RESTRICTIVE AGREEMENTS SCHEDULE 8A(1) SUBSIDIARIES SCHEDULE 8G CONFLICTING AGREEMENTS SCHEDULE 8K GOVERNMENTAL CONSENT -v- TENNANT COMPANY 701 North Lilac Drive Minneapolis, Minnesota55442 As of July 29, 2009 Prudential Investment Management, Inc. (“Prudential”) Each other Prudential Affiliate (as hereinafter defined) which becomes bound by certain provisions of this Agreement as hereinafter provided c/o Prudential Capital Group
